Citation Nr: 0200699	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  97-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to restoration of service connection for post-
traumatic stress disorder.

2. Entitlement to an original rating in excess of 50 percent 
for post-traumatic stress disorder, from February 1, 1995, 
to December 31, 1998.

3. Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities, 
from February 1, 1995, to December 31, 1998.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  In September 2001, the 
veteran was afforded a hearing before the undersigned Member 
of the Board, at the RO.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revises the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary of Veterans 
Affairs is obligated to assist the claimant in developing the 
facts pertinent to the claim.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims that were finally denied during the period 
from July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that further development is required 
regarding the claim for restoration of service connection for 
post-traumatic stress disorder (PTSD) to comply with the 
severance requirements under 38 C.F.R. § 3.105(d) (2001).  In 
this respect, the Board notes that the apparent basis for 
severance was that, due to lack of verified stressors in 
service, the diagnosis of PTSD was found to have been clearly 
and unmistakably erroneous.  The governing regulation 
requires that, where severance is based upon a change in 
diagnosis, the RO must obtain an appropriate certification 
from a medical authority to that effect.  Further, although 
the veteran filed a notice of disagreement as to the RO's 
September 1998 action effectuating the severance of service 
connection for PTSD, the September 1999 statement of the case 
(SOC) and the August 2000 supplement statement of the case 
(SSOC) characterized the issue on appeal as service 
connection for PTSD, and failed to include the pertinent laws 
and regulations with respect to the issue of entitlement to 
restoration of service connection for PTSD.

In addition, at his September 2001 Board hearing the veteran 
testified that he underwent psychological testing and 
treatment while stationed in Vietnam, from January to May 
1972, but the RO had not obtained those records.  He said 
that he sustained back and eye injuries in a motor vehicle 
accident in approximately March 1972 in service, during a 
time in which he was exposed to mortar attacks, and was 
hospitalized for eleven days at the 95th Evacuation Hospital 
in Da Nang.  The veteran stated that, while the RO obtained 
records of the unit noted on his Report of Transfer or 
Discharge (DD Form 214), his service personnel records show 
he was attached to two units, and the RO failed to obtain 
records from that second unit, the 134th HQ, 196 Inf Bde.  
Accordingly, further development is warranted so that the RO 
can again request the veteran's service medical records.  See 
Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999) (emphasizing 
that a single request for pertinent service medical records 
by the RO does not fulfill the duty to assist a veteran in 
developing a claim)

Moreover, at his September 2001 Board hearing, the veteran 
indicated that he was receiving Social Security 
Administration (SSA) disability benefits due to PTSD and a 
personality disorder.  While, in August 2000, he submitted a 
SSA Psychiatric Review and List of Exhibits, the record on 
appeal does not contain copies of the administrative decision 
and the evidence that SSA might have used in adjudicating the 
veteran's claim for SSA disability benefits.  The U.S. Court 
of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, the Court has concluded, in the case of 
Tetro v. Gober, 14 Vet. App. 110 (2000), that VA has the duty 
under the law to request information and pertinent records 
from other Federal agencies, when on notice that such 
information exists.  This would include a decision from SSA.  
Id.  Accordingly, the RO should obtain a copy of any decision 
rendered by SSA, as well the medical records that were 
considered by that agency in adjudicating the veteran's claim 
for SSA disability benefits.

Also, there appears to be some confusion regarding the 
veteran's representative.  In January 1998, the RO received a 
letter from an attorney, Richard A. LaPointe, indicating the 
veteran's disagreement with the December 1997 RO action that 
proposed to sever service connection for PTSD.  In March 
1998, the RO advised the veteran that, in July and August 
1996, he and Mr. LaPointe had executed a VA Form 22a that 
established the attorney as his representative.  It was noted 
that, in December 1996, Mr. LaPointe had filed an appeal on 
the veteran's behalf regarding the claim for an increased 
rating for PTSD.  However, the RO advised the veteran that 
Mr. LaPointe was no longer recognized as his representative 
when he executed an Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22) in 
August 1997 and appointed The American Legion as his 
representative.  The RO advised the veteran that if he wished 
to cancel The American Legion as his representative and 
reappoint Mr. La Pointe, he and the attorney should complete 
and return a new VA Form 22a..

Thereafter, in August 1998, the veteran executed a new VA 
Form 21-22 and appointed The American Legion as his 
representative.  However, in a September 1998 letter, 
Attorney Richard La Pointe advised the RO that his office had 
filed an appeal to the Board on the veteran's behalf.  
Nevertheless, The American Legion represented the veteran at 
his November 1998 personal hearing , submitted an informal 
hearing on his behalf in August 2001, and represented him at 
the September 2001 Travel Board hearing. 

An appellant's claim may be prosecuted by only one recognized 
organization, attorney or agent.  See 38 C.F.R. § 20.601 
(2001) (regarding the requirement that only one 
representative is permitted for a claimant).  Pursuant to 38 
U.S.C.A. § 7105(b)(2) (West 1991) and 38 C.F.R. § 
14.631(c)(1) (2001), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  It appears in this 
case that a private attorney, Mr. LaPointe, was, at some 
point, operating as the veteran's representative with respect 
to at least one of the issues now before the Board, and we 
see no affirmative indication that the attorney withdrew from 
the case.  While this is not entirely clear, considerations 
of due process mandate our careful adherence to the 
appellant's desires with regard to representation.  
Accordingly, clarification of the veteran's chosen 
representative on the issues before the Board at present 
should be obtained.

Finally, as to the claim for a rating in excess of 50 percent 
for PTSD and a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
from February 1, 1995, to December 31, 1998, the Board notes 
that, during the course of the veteran's appeal, the 
regulations pertaining to the evaluation of psychiatric 
disabilities were revised.  As the veteran's claim for a 
higher rating for PTSD was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. at 308.

The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Diagnostic Code (DC) 9411 (effective prior to November 
7, 1996).  On November 7, 1996, the rating criteria for PTSD 
were revised; they are now found in 38 C.F.R. § 4.130, DC 
9411 (2001).  With respect to the claim for a higher rating 
for PTSD, the RO should consider both the "old" and "new" 
rating criteria of  DC 9411.  See Karnas, supra.  Since, 
however, establishing an increased evaluation for PTSD could 
result in the RO reaching a favorable determination with 
respect to the TDIU claim for the period in question, the 
increased rating claim must first be addressed by the RO 
before any final determination may be made regarding the TDIU 
claim.  See Henderson v. West, 12 Vet. App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

As such, the Board finds that the case should be REMANDED to 
the RO for the following actions:

1. The RO should contact the veteran and 
request that he clarify his chosen 
representative for this appeal, i.e., 
whether he wishes to be represented by 
Attorney LaPointe or The American Legion, 
and, if necessary, submit another 
appropriate appointment form or letter.

2. The RO should take all appropriate action 
to obtain a copy of psychological testing 
and treatment records for the veteran, 
dated in 1972, including, but not limited 
to, requesting the psychological test 
evaluation and any other psychological 
treatment records regarding the veteran 
from the National Personnel Records 
Center, and directly contacting the 
pertinent facility to determine where 
psychiatric records dated in 1972, 
regarding the veteran, are currently 
stored.  In the event that the RO is 
advised that the veteran's service 
psychiatric records are located in a 
place other than the NPRC, then the RO 
should take all appropriate action to 
obtain a copy of those records and 
associate them with the claims file.  

3. The RO also should request that the NPRC 
(or any other appropriate organization) 
search for any additional service medical 
records, including those from the 
veteran's period of active service from 
February 1971 to May 1972, to 
specifically include a request from both 
units to which he was assigned while 
stationed in Vietnam that are reflected 
on his DA Form 20.  The RO should request 
NPRC (or any other appropriate 
organization) to state in writing whether 
it has searched all applicable secondary 
sources for such records.  In the event 
that the records are unavailable, this 
should be noted in writing in the claims 
folder.  Again, to the extent that the 
assistance of the veteran is needed in 
determining military units, or other 
details for an informed request, his 
assistance should be requested.

4. The RO should obtain from the Social 
Security Administration a copy of the 
administrative decision(s) and the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.

5. After the development described above, if 
the RO believes that the previous 
diagnosis of PTSD was clearly and 
unmistakably erroneous, such a finding 
must be supported by an appropriate 
certification from a medical authority, 
pursuant to 38 C.F.R. § 3.105(d) (2001).  
Thereafter, the RO should proceed to 
adjudicate the case consistent with the 
applicable regulatory and case law 
requirements. The RO is informed that the 
exact language of the certification 
contained in 38 C.F.R. § 3.105(d) must be 
prepared by the proper medical authority.  
The certification must be accompanied by 
a summary of facts, findings and reasons 
for the conclusion.  At a minimum, the 
medical professional, in addition to the 
certification, should address the 
following: (1) does the veteran have 
PTSD; and (2) did the veteran ever have 
PTSD?  The certification from the proper 
medical authority must state that, in 
light of all accumulated evidence, the 
diagnosis on which service connection was 
predicated is clearly erroneous.

6. The RO should then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

7. Thereafter, the RO should readjudicate 
the claims for restoration of service 
connection for PTSD and for an increased 
rating for PTSD and TDIU, from February 
1, 1995, to December 31, 1998.  As to the 
claim for an increased rating for PTSD, 
the RO should review that claim, with 
consideration of the old and new criteria 
of Diagnostic Code 9411, and with 
consideration of all additional evidence.  
The RO should also discuss the 
applicability of a rating under 38 C.F.R. 
§ 4.16(c) (as in effect prior to November 
7, 1996), as this matter was raised by 
the veteran, and consider the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999) pertaining to staged ratings.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative or attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including the pertinent laws and 
regulations pertaining to severance of 
service connection.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2001).




